Title: Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 15 April 1811
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


          
            Dear Sir
            Monticello Apr. 15. 11.
          
           I have to acknolege the reciept of your letters of Jan. 20. & Sep. 14. 1810. and, with the latter, your Observations on the subject of taxes. they bear the stamps of logic & eloquence which mark every thing coming from you, & place the doctrines of the Economists in their strongest points of view. my present retirement & unmeddling disposition make of this une question oiseuse pour moi.  but after reading the Observations with great pleasure, I forwarded them to the President and mr Gallatin, in whose hands they may be useful. yet I do not believe the change of our system of taxation will be forced on us so early as you expect, if war be avoided.  it is true we are going greatly into manufactures; but the mass of them are houshold manufactures of the coarse articles worn by the laborers & farmers of the family. these I verily believe we shall succeed in making to the whole extent of our necessities. but the attempts at fine goods will probably be abortive. they are undertaken by company-establishments, & chiefly in the towns; will have little success, & short continuance in a country where the charms of agriculture attract every being who can engage in it. our revenue will be less than it would be were we to continue to import instead of manufacturing our coarse goods. but the increase of population & production will keep pace with that of manufactures, and maintain the quantum of exports at the present level at least: & the imports must be equivalent to them, & consequently the revenue on them be undiminished. I keep up my hopes that, if war be avoided, mr Madison will be able to compleat the paiment of the national debt, within his term, after which one third of the present revenue would support the government. your information that a commencement of excise had been again made, is entirely unfounded. I hope the death blow to that most vexatious & unproductive of all taxes was given at the commencement of my administration, & believe it’s revival would give the death blow to any administration whatever. in most of the middle and Southern states some land tax is now paid into the State treasury, and for this purpose the lands have been classed & valued, & the tax assessed according to that valuation. in these an Excise is most odious. in the Eastern states land taxes are odious, excises less unpopular. we are all the more reconciled to the tax on importations, because it falls exclusively on the rich, and, with the equal partition of intestate’s estates, constitute the best agrarian law.  in fact, the poor man in this country who uses nothing but what is made within his own farm or family, or within the US. pays not a farthing of tax to the general government, but on his salt; and should we go into that manufacture, as we ought to do, he will pay not one cent. our revenues once liberated by the discharge of the public debt, & it’s surplus applied to canals, roads, schools Etc and the farmer will see his government supported, his children educated, & the face of his country made a paradise by the contributions of the rich alone without his being called on to spare a cent from his earnings. and the path we are now pursuing leads directly to this end which we cannot fail to attain unless our administration should fall into unwise hands.
          Another great field of political experiment is opening in our neighborhood, in Spanish America. I fear the degrading ignorance into which their priests & kings have sunk them, has disqualified them from the maintenance, or even knolege of their rights, & that much blood may be shed for little improvement in their condition. should their new rulers honestly lay their shoulders to remove the great obstacle of ignorance, and press the remedies of education & information, they will still be in jeopardy until another generation comes into place, & what may happen in the interval cannot be predicted, nor shall you or I live to see it. in these cases I console myself with the reflection that those who will come after us will be as wise as we are, & as able to take care of themselves as we have been. I hope you continue to preserve your health & that you may long continue to do so in happiness is the prayer of yours affectionately
          
            Th:
            Jefferson
         